Title: From George Washington to Oliver Wolcott, Jr., 15 May 1797
From: Washington, George
To: Wolcott, Oliver Jr.



Dear Sir,
Mount Vernon May 15th 1797

I thank you for the information contained in your letter of the 19th Ulto; and infer from it, with pleasure, that you must be better, if not quite recovered of the indisposition of which you complained, by your being enabled to write. To know this however would give me satisfaction as I entertain an affectionate regard for you.
Various conjectures have been formed relatively to the causes which have induced the President to convene the Congress at this season of the year; among others that of laying an Embargo, is supposed by some to be in contemplation—whether with, or without foundation, you who are acting on the great theatre have the best means of judging. For myself, having turned aside from the broad walks of political, into the narrow paths of private life I shall leave it with those whose duty it is, to consider subjects of this sort; and (as every good citizen ought to do) conform to whatsoever the ruling Powers shall decide. To make, & sell a little flour annually; to repair houses (going fast to ruin)—to build one for the security of my Papers of a public nature and to amuse myself in Agricultural and rural pursuits will constitute employment for the few years I have to remain on this terrestrial Globe. If to these I

could now & then meet the friends whom I esteem, it would fill the measure & add zest to my enjoyments but if ever this happens it must be under my own Vine & Fig tree, as I do not think it probable that I shall go beyond the radius of 20 miles from them.
To detail matters of private concern, would be as improper as it would be uninteresting, and therefore upon the principle I have adopted, it will never be in my power to make adequate returns for your kind communications; which I wish may be continued when you are at leisure, and at liberty; for there is so little dependence on News paper publications which take whatever complexion the Editors please to give them that persons at a distance, & who have no other means of information, are often times at a loss to form an opinion on the most important occurrances. Mrs Washington & Nelly Custis unite with me in cordial remembrance of Mrs Wolcott & yourself & with much sincerity I remain Affectly Yours

Go: Washington

